                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Eric Maurice Gallman,                        JUDGMENT IN CASE

             Plaintiff(s),                         5:19-cv-00171-KDB-DCK

                 vs.

           William P. Barr,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 17, 2020 Order.

                                               July 17, 2020




     Case 5:19-cv-00171-KDB-DCK Document 17 Filed 07/17/20 Page 1 of 1
